Citation Nr: 0113518
Decision Date: 04/12/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
	
DOCKET NO.  00-13 741	)	DATE APR 12, 2001
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, variously diagnosed.


INTRODUCTION

The veteran had periods of active service from October 1990 to September 1993 and from October 1996 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the VARO in New Orleans, which denied service connection for a chronic acquired psychiatric disability, variously diagnosed.  




FINDING OF FACT

The veteran has a chronic acquired psychiatric disability, variously diagnosed, which is reasonably associated with her periods of active service.  


CONCLUSION OF LAW

The veteran has a chronic acquired psychiatric disability, variously diagnosed, which was incurred during her active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from a personal injury suffered or a disease contracted in the line of duty or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306 (2000).  Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303.  In order to establish service connection, the evidence must demonstrate the existence of a current disability and a causal relationship between that disability and military service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Once the evidence is assembled, the Secretary of VA is responsible for determining whether the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 1991).  If so, the claim is denied; if the evidence is in support of the claim or is in relative equipoise, the claim is allowed.  If, after careful review of all the evidence, a reasonable doubt arises regarding service connection, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2000).  

Under the provisions of 38 C.F.R. § 3.303(b) with chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as established from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only when the condition noted during service (or within the presumptive period) is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity at discharge is required to support the claim.

Factual Background

A review of the service medical records for the veteran's first period of service is without reference to psychiatric abnormalities.  During her second period of active service, she was seen on a number of occasions for various complaints.  Assessments included adjustment disorder, alcohol abuse, mixed personality traits, and a provisional diagnosis of dysthymia.  

The service medical records include a report of an outpatient visit in November 1997 where the veteran complained that she was afraid she was going to "go off at work."  She referred to increased sadness, irritability, and nervousness of eight months' duration.  At that time, Axis I diagnoses were given of adjustment disorder and alcohol abuse.  

Of record are reports of outpatient visits for psychiatric purposes on periodic occasions starting in 1998.  At the time of one visit on July 22, 1998, she reported that she had an overwhelming anxiety feeling pertaining to herself and her unborn child's life (it was noted she was currently 24 weeks' pregnant).  She believed she was not able to cope.  She denied being actively suicidal.  She was referred for evaluation.

During consultation that same day, it was reported that she had been discharged from the service after a fight with a supervisor on June 5.  She claimed that for three weeks thereafter she had had vivid dreams about specific situations that happened to her during her service in Somalia.  These included visions of lines of dead bodies, scenes of people in uniform shooting at her, and a supervisor verbally belittling her.  It was reported that she had been treated for depression in service between November 1997 and February 1998 and had taken medication.  Notation was also made that she had participated in an alcohol abuse program beginning in November 1997.  Assessments given her in July 1998 included PTSD and rule out depression.  

She was to return to the mental health clinic "each week," and she was referred to the PTSD clinic for group therapy.  Reports of those visits are of record and reflect assessments of PTSD and depression.  

Additional medical evidence of record includes the report of a psychiatric examination accorded to her by VA in December 1998.  The claims folder was available and reviewed in preparation for the examination.  Notation was made that  a psychological evaluation had been done in September 1998.  The veteran indicated she was not in a combat situation in service.  She reported being stationed in Somalia for about eight months, sometime between 1992 and 1993.  She claimed that she was sent there one month after the birth of her first child.  It was noted that, despite the connection to this significant life event, she was not able to remember the exact time frame of her experiences in Somalia.  She claimed that while there, her duties included being a cook and performing guard duty around the camp.  She stated she also served on a guard detail of dead bodies.  She related that while in Somalia, she became very anxious and depressed.  She believed that people in the military wanted to hurt her and she sought help for a depressed mood and crying spells.  The imprecision of her self-report left some doubt about the actual facts of her history, but the examiner noted it was "very clear" that she had difficulty coping with her experiences in Somalia. 

She referred to various problems during service, including one incident when she was in training and was referred to by the teacher as being one of the two dumbest students in the class.  She recalled that she got into a verbal confrontation with the teacher and was eventually reduced in rank.  She claimed that she was very depressed and sought treatment with a psychiatrist when she was placed on Zoloft.  She further reported that soon after that event, she became pregnant by her platoon sergeant and was encouraged to have an abortion.  When she refused to do so, she stated she began receiving bad performance evaluations and asked for a discharge.  She stated that in July 1998, one month after her discharge, she began having an overwhelming feeling of fear and dread.  She stated that she felt as though she were dying and she began to have dreams about dying and about her baby being harmed.  She then began receiving treatment from VA and, although she was on medication, she claimed that the severity of her emotional symptoms kept her from attending school or holding a job.  She had not worked since her discharge from service.  She acknowledged drinking a considerable amount of vodka while in service and while involved in the turmoil with her teacher and with the affair with her platoon sergeant.  

The appellant went on to state that she had difficulty sleeping and often had nightmares several times a week about seeing dead bodies.  She reported having symptoms of severe depression as well as some anxiety and reexperiencing events in Somalia.  She claimed that she was not close to any one and had no friends and received no family support.  

On examination it was noted that she had great difficulty being precise about significant events in her life.  

The examiner noted that responses on the Beck Depression Inventory Testing were reflective of severe depression, including significant self-blame, loss of interest in pleasurable activities, and loss of appetite.  The responses were noted as being extreme, so as to render the clinical profile invalid.  It was noted that extreme responding might be a product of frank psychosis, or exaggeration of symptoms to appear in the worst possible light, possibly as justification for services.  The clinical profile pattern was not consistent with a profile of PTSD.  The extreme responding on psychological testing suggested that she was experiencing symptoms beyond her ability to cope and might be exaggerating symptoms in order to validate and justify her case.  

The Axis I diagnoses were major depressive disorder, severe, without psychotic features, recurrent episodes; mild PTSD.

The examiner opined that from the testing, the interview, and previous records, depression appeared to be the principal symptom.  The veteran's reports of depression might have been sparked by difficulty adjusting to a stressful military situation in Somalia.  Also, it was noted she was experiencing some anxiety-related features of the experiences in Somalia, such as reexperiencing of events, difficulty concentrating, emotional distance from others, and hyper startle response, symptoms which met minimal criteria for the diagnosis of PTSD.  The examiner stated it was possible that her difficulty remembering significant events in her life might be due to her current level of distress.  He noted it was also possible that those events might not have been significant for her due to a very poor and unstable developmental history and a poorly formed personality structure and emotional resiliency.  It was further noted that it was "likely" that her "dysfunctional developmental historyand shallow emotional resources left her ill-prepared for stressful events in the military."  

Analysis

A longitudinal review of the evidence of record reveals that while the veteran has been described as a poor historian, she was seen on a number of occasions in service for psychiatric purposes and has been seen on a continuing basis almost since service discharge for psychiatric treatment and evaluation.  The physician who conducted a comprehensive psychiatric examination of the veteran for VA in December 1998 remarked that her complaints of depression might have been sparked by difficulty adjusting to what was reported as a stressful situation in Somalia and the examiner made reference to the appellant's dysfunctional developmental history and what were called "shallow emotional resources."  It is clear from the comments from the examiner that the appellant's experiences while on active duty impacted on her psychiatric status and the undersigned believes that the comments from the examiner put the evidence at least in equipoise.  That being the case, the Board resolves reasonable doubt in the veteran's favor, and concludes that service connection for a chronic acquired psychiatric disability, variously diagnosed, is warranted.  The undersigned notes that the evidence of record shows the veteran had problems with psychiatric symptomatology during service and has continued to complain of continuing problems, primarily depression, since service discharge.  Accordingly, service connection for a psychiatric disability is warranted.


ORDER

Service connection for a chronic acquired psychiatric disability, variously diagnosed, is granted.  The appeal is therefore allowed.  



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans Appeals


  
